department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br postf-151087-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel heavy manufacturing construction and transportation cc lm mct det from curt g wilson assistant chief_counsel procedure and administration subject tl-n-5198-00 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend company date date date date date date date date date year year year year year year year year year year postf-151087-01 year year year year year a b c d e f g h i j k l m x y z dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure issues whether company is entitled to overpayment interest on abated deficiency_interest before date whether company may apply overpayment interest as a credit in full payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax conclusions company is entitled to overpayment interest on abated deficiency_interest before date company may not apply overpayment interest as a credit in full payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax facts issue company filed a claim requesting a refund in excess of x regarding an interest computation of its year tax_liability this recomputation resulted from the year postf-151087-01 resolution of a claim involving foreign_tax_credit carry back from the year taxable_year the primary basis for company’s claim is that the internal revenue service’s service year recomputation of its year tax_liability improperly applied credits from year to year year and year to pay off both the tax and accrued but unposted deficiency_interest the origin of this claim was company’s timely filing of its year federal_income_tax return form_1120 in year with a tax of z the service is certain that the tax in the amount of z was timely paid as a result of a pending service adjustment to the year tax_liability company made an advance_payment totaling m on date this payment was posted to company’s account and put company’s year tax module in a credit balance position for the first time in july and august of year the service assessed an additional k of tax and h of deficiency_interest this deficiency_interest was posted on date and the tax was posted on date after this assessment of tax and deficiency_interest company’s year tax module had a zero balance on date company again made an advance_payment totaling c which posted to company’s account on that same date on date the service assessed tax of b and deficiency_interest of a for a total of c at this time company’s year tax module was again in zero balance in year the service reached agreement on company’s refund claim for the year tax period which involved carry backs and carry forwards encompassing the year through year this claim resulted in a total_tax abatement of e for company’s year tax_year the abatement was a combination of a general tax abatement and the allowance of a year carry back at the time of the year adjustment the examination support and processing division esp attempted to correct the previously assessed deficiency_interest the previously assessed deficiency_interest then totaled i esp recomputed the corrected deficiency_interest on the date deficiency after reducing by this subsequent e abatement of tax esp’s recomputed corrected deficiency_interest totaled f esp took the difference of the previously assessed and corrected interest and abated d of deficiency_interest these year postings left company’s year tax module with a credit balance of g no interest was paid on this credit instead the credit balance was transferred out of the year tax module to pay off the debit balances tax and accrued but unposted interest on the year sec_1 and tax modules the year credit was transferred out to these other modules using the availability dates of the last payments coming into the year module both the service and company agree that only amounts needed to satisfy tax deficiencies for year sec_1 and should have reduced the g credit balance in the year tax module thus a credit balance should have remained in company’s year module as of the module credit availability dates of date sec_1 and however d of this credit balance represented abated deficiency_interest postf-151087-01 issue company filed a refund claim for l pertaining to its year tax_liability this claim arises from a dispute concerning mechanically when unposted allowable interest can be credited against a debit balance for the same taxable_year and the same type of tax company asserts it may offset a debit tax balance with accrued and unposted allowable interest as of the date the account goes back into debit balance the service asserts that no overpayment can exist until all the liability is satisfied and thus unposted allowable interest is not available to satisfy the deficiency company’s year tax module started with a debit balance of j on date deficiency_interest started running on date as the company’s year refund was issued on date on date the year module went into credit balance because of an allowed carry back from year the adjustment and the associated credit-interest on the year carry back of y to year was not processed by the service until date as a result of the recouped carry back from year company’s year module went back into debit balance on date company’s claim asserts that credit interest for year accruing for the period it had a credit balance ie date until date is available to pay off the debit balance created by the recoupment of the year carry back company’s proposed offset would put the module back into a credit balance position and as a result no additional deficiency_interest would accrue law and analysis issue company is entitled to interest on the overpayment for its year taxable_year company’s year form_1120 account became overpaid as a result of a payment made by company on date and a payment made by company on date the overpayment was offset from company’s account to pay accrued but unassessed deficiency_interest on its year year and year accounts sec_301 h v states that i n the case of a credit against interest that accrues for any period ending prior to date the due_date of such interest is the earlier of the assessment_date of such interest or date as a result company is entitled to overpayment interest from date until date and from date until date see freuhauf corporation v united_states 477_f2d_568 ct_cl tami sportswear v united_states ustc the recent decision in united_states v st joe minerals corp dc ed mo date reinforces this view issue sec_6402 of the code provides that the secretary may credit the amount of any overpayment including interest allowed thereon against any_tax liability on the part of the person who made the overpayment and refund the balance because it is within the sole discretion of the secretary to determine whether company’s overpayment postf-151087-01 interest may be credited to a subsequent deficiency for the same tax_year company may not apply overpayment interest as a credit in payment of a subsequent deficiency arising from a carry back recoupment for the same year and type of tax case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please contact pincite-4910 if you have any further questions
